 In the MatterOfCONSOLIDATEDVuLTEEAIRCRAFT CORPORATION,LouiSVILI.EDIVISIONandINTERNATIONAL BROTHERHOOD OF FIREMEN&OILERS,LOCAL#320,A. F. of L.Case No. 9-R-1611sDECISION AND ORDER DISMISSING PETITIONJanuary 19, 1945On December 13, 1944, an election was conducted in the above mat-ter pursuant to the Board's Direction of November 30, 1944,1 and inaccordance with the Rules and Regulations of the Board. It appearsfrom the Tally of Ballots that of the approximately 10 eligible voters5 cast ballots for the UAW-CIO, 4 for the Firemen, and none forneither, and that the 1 challenged ballot is sufficient to affect the resultsof the election.No objections were filed by any of the parties withinthe time provided therefor.On December 19, 1944, the Regional Director issued a Report onChallenged Ballot wherein he stated that all parties agree that thechallenged voter was not employed in a classification, at the time ofthe election, that.would entitle him to vote.Accordingly, we herebysustain the challenge.In its Decision of November 30, 1944, the Board stated that if amajority of the eligible employees chose the Firemen,they shall con-stitute a separate unit for bargaining purposes, but that if a majoritychose the UAW-CIO, the petition would,be dismissed and the boilerroom employees would remain a part of the industrial unit set up inCaseNo. 9-R-1460.By virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act, and pursuant toArticle III, Sections 9 and 10, of the Board's Rules and Regulations-Series 3, as amended,IT ISHEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Consolidated Vultee Air-craft Corporation, Louisville Division, Louisville, Kentucky, filed byInternational Brotherhood of Firemen & Oilers,;Local #320, A. F. ofL., be, and it hereby is, dismissed.159N. L. R. B'. 677.60 N. L.R. B., No. 27..147